Citation Nr: 0017634	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  94-25 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to June 1987.  The records do not show that he had any 
foreign service.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was remanded by the Board in June 1996 to obtain 
additional evidence.  The case is now before the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran has PTSD manifested by mild anxiety, mild 
tension, episodes of depression and complaints of nightmares 
and flashbacks with a GAF score of 60 to 65.

2.  Prior to November 7, 1996 the veteran's PTSD was 
manifested by mild anxiety, mild tension, episodes of 
depression and complaints of nightmares and flashbacks shown 
to be productive of no more than mild social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 10 percent for 
PTSD from March 31, 1992 through November 23, 1994 are met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9411 
(1996).

2.  The schedular criteria for a rating in excess of 10 
percent for PTSD are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132 Code 9411 (1996) and Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal that in October 1985 the 
veteran was referred for psychiatric evaluation following a 
suicide threat.  Examination revealed that he was well 
oriented.  He spoke in a goal directed manner with 
appropriate affect.  He was stiff and tremulous.  He was 
cooperative and open.  Insight and judgment were lacking.  
The impression was adjustment disorder with work inhibition

A report from a private hospital reveal that the veteran was 
hospitalized during February and March 1987.  It was reported 
that he had been home on leave when he began doing things 
quite out of the ordinary.  He spent long periods by himself 
and would not talk.  He seemed detached, depressed and at 
times acutely anxious.  He was unable to initiate goal 
directed behavior.  When it was time for him to return to 
base he was unable to return.  He felt emotionally distressed 
and distraught.  He reported that he felt insensitive and 
numb.  The veteran stated that his troubles began some weeks 
earlier when he was in Korea and was fired upon.  He became 
depressed and had nightmares.  He woke up each night in a 
cold sweat.  He became increasingly detached and uninterested 
in everything.  He reported daytime flashbacks of acute 
anxiety and fear.  Diagnoses were major depressive disorder, 
PTSD and rigid obsessive personality disorder.

VA out-patient clinic records dated in July and August 1989 
reveal that the veteran reported problems with controlling 
his temper and pushing his wife around.  He reported 
nightmares and flashbacks.  

VA out-patient clinic records dated from February to August 
1992 reveal that the veteran reported that he was involved in 
a friendly cross-fire incident on a hilltop while serving 
with the Marines in North Korea.  He complained of nightmares 
and flashbacks, resentment toward the Marines and alienation 
from friends and family members.  On psychological evaluation 
in May 1992 it was reported that he was alert and oriented 
times four.  He presented a highly dramatic account of 
victimization throughout his life.  His mood was slightly 
anxious with congruent affect.  Thoughts were organized and 
speech was clear.  The diagnosis was borderline personality 
disorder.  The examiner concluded that the veteran did not 
meet the diagnostic criteria for PTSD.

On VA examination in September 1992 the veteran did not 
appear anxious or hypervigilant.  He described his mood as up 
and down at times.  Affect was constricted.  Thought 
processes were goal directed.  Speech was normal in volume 
and rate.  He did not have hallucinations, ideas of reference 
or paranoid ideation.  He was alert and oriented times three.  
Memory was intact.  

In a rating action in October 1992 the RO granted service 
connection for PTSD with depression residuals and assigned a 
zero percent rating.

The veteran was seen at a VA out-patient clinic in September 
1993.  Examination revealed that his speech was clear, 
coherent and logical.  Mood was slightly dysphoric and 
anxious.  Affect was somewhat tense, but congruent to 
content.  He was oriented in four spheres and had no 
difficulty in immediate recall.  The diagnostic impression 
was PTSD with depressive disorder to be ruled out.

On VA examination by a Board of two psychiatrists in October 
1993 the veteran described a traumatic event that occurred in 
1987 when he felt that the North Koreans or Chinese had 
attacked him.  He reported that his unit had mistakenly fired 
upon him for approximately four hours.  He was left alone 
without any radio or communication device.  He complained of 
flashbacks of colors, smells, people and things.  He reported 
that he had had nightmares two times a week, but that they 
had decreased since he began taking medication.  He stated 
that he avoided movies or anything to do with Korea.  
Examination revealed that his speech was fluent and 
articulate without any abnormality.  He described his mood as 
pretty good.  He stated that he felt stuck at times.  Thought 
processes were goal directed without any abnormality.  Affect 
was appropriate to thought and content.  He denied 
hallucinations or delusions.  Memory was intact.  The 
examiners reviewed psychological tests given earlier.  The 
diagnosis was history of dysthymia and personality disorder.  
The examiners noted that the veteran did not meet the 
criteria for a diagnosis of PTSD.

The veteran testified at a hearing before a hearing officer 
at the RO in January 1994.  He described symptoms including 
flashbacks, panic attacks at work and not being able to deal 
with people on the job.  He described the incident where he 
was participating in a training exercise in Korea and was 
fired on with live ammunition.  

The veteran was hospitalized at a VA facility in June and 
July 1995.  He complained of increased depression, marital 
conflicts, feelings of worthlessness and hopelessness, crying 
spells and insomnia, flashbacks and nightmares.  He was 
hospitalized following a suicide threat.  Examination 
revealed that he was alert and oriented in four spheres.  He 
was cooperative and made good eye contact.  His speech was of 
normal tone and rate.  His mood was "down and hard."  
Affect was slightly constricted.  Memory and concentration 
were adequate.  Abstraction was good to proverbs, but 
similarities were slightly concrete.  There was no suicidal 
or homicidal ideation.  There were no hallucinations or 
delusions.  Thought processes were linear and goal directed.  
Insight and judgment were fair.  Diagnoses were major 
depressive episode, history of PTSD and borderline 
personality disorder.  The rating on the Global Assessment of 
Functioning (GAF) Scale was 50 on admission to the hospital 
and 70 on discharge.  

The veteran testified at a hearing before the undersigned 
member of the Board at the RO in  April 1996.  He reported 
having flashbacks, episodes of depression and mood swings.  
He stated that he avoided being around people and would 
rather be alone.  

On VA examination in June 1998 the veteran described being 
involved in a fire fight in Korea.  He reported that there 
were six wounded and eight killed.  One of the dead was 
"Trent" with whom the veteran had previously served.  The 
veteran was approximately 1/2 mile from the explosion that 
killed Trent.  The veteran complained of nightmares in which 
he "sees Trent's face in the room."  The nightmares 
occurred two times per month.  Examination revealed that 
there were no signs of disordered thinking.  He spoke clearly 
and appropriately.  His affect showed little animation and 
flattening of his responses.  He had some insight.  He was 
oriented to time, place and person.  He could name ten 
presidents in order without any mistakes.  He was able to 
abstract appropriately without signs of concrete thinking.  
He remembered three out of three objects for five minutes.  
Diagnoses were recurrent major depressive disorder and PTSD.  
The current rating on the GAF Scale was 55.  

On VA examination in July 1999 the veteran stated that he 
served in Okinawa, Japan and for three months in South Korea.  
He reported that while on a night patrol on the DMZ in Korea 
his detachment became involved in a fire fight and lost eight 
guys.  He did not know who attacked them.  He related that he 
drug one body from the area after the fire fight which lasted 
most of the night.  He remembered that it occurred on July 
26, 1987.  He reported that he had received no psychiatric 
treatment since his last VA examination.  Examination 
revealed that he was alert and well oriented.  Speech was 
normal.  There were no overt memory deficits.  Thought 
progression was logical and sequential.  Mood was euthymic.  
Affect was appropriate and full in range.  Judgment and 
insight were good.  Diagnoses were PTSD, mild and personality 
disorder, not otherwise specified.  The current rating on the 
GAF Scale was 60.  The highest GAF for the last year was 60.

In a report dated in October 1999 the same VA examiner 
indicated that he reviewed the veteran's claims folder and 
briefly interviewed the veteran.  He stated that both the 
veteran's PTSD and personality disorder remained mild.  The 
overall GAF was 60.  The GAF for PTSD related symptoms alone 
was slightly higher in the 60 to 65 range.  He stated that it 
was not possible to provide GAF scores since 1992.

In a rating action in December 1999 the RO granted a 10 
percent rating for PTSD effective November 24, 1994.  In that 
rating action it was indicated that a VA out-patient 
treatment report of that date showed that the veteran was 
receiving medication for PTSD.

Under the rating schedule provisions in effect prior to 
November 7, 1996 a zero percent rating was provided for PTSD 
where there were neurotic symptoms which might somewhat 
adversely affect relationships with others but which did not 
cause impairment of working ability.  A 10 percent rating was 
provided where there was emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was provided where there was 
definite impairment in the ability to establish or maintain 
effective or favorable relationships with people and symptoms 
which resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was provided 
where the ability to establish or maintain effective or 
favorable relationships with people was considerably impaired 
and there were symptoms which resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  A 70 
percent rating required that the ability to establish or 
maintain effective or favorable relationships with people be 
severely impaired and that there be severe impairment of 
social and industrial adaptability.  A 100 percent rating was 
provided where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community and that there were totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9411 
(1996).

Under the rating schedule provisions which became effective 
on November 7, 1996, a zero percent rating is provided for 
PTSD with symptoms not severe enough to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is provided where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent rating is provided where the disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is provided where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking, or mood due to such symptoms as:  
suicidal ideation; obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130 Code 9411 (1999).

This case involves an initial rating for PTSD following the 
initial award of service connection.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet.App. 119 (1999).  
The RO has assigned a zero percent rating for the period from 
March 31, 1992, the date of the initial grant of service 
connection for PTSD through November 23, 1994, and a 10 
percent rating effective November 24, 1994 based on a finding 
that a VA out-patient treatment report on that date showed 
that an increase in disability had occurred.  The Board notes 
that the period during which the 10 percent rating is in 
effect encompasses dates covered by both the old and the new 
Rating Schedule provisions set forth above.

The veteran's initial claim for service connection for a 
psychiatric disorder was received by the VA on March 31, 
1992.  The medical evidence throughout the time since then 
shows that the veteran's psychiatric disorder has been 
manifested by mild anxiety, mild tension, episodes of 
depression and complaints of nightmares and flashbacks.  He 
has generally been well oriented, demonstrated no evidence of 
a thought disorder, has been logical and coherent and has 
shown no memory deficit.  In considering the appropriate 
rating of the veteran's PTSD under the older rating criteria, 
the Board notes that throughout the period in question the 
symptoms demonstrated are shown to have resulted in some 
industrial impairment, but that impairment is not shown to 
have been more than mild.  While it appears that the veteran 
changed jobs frequently, he was usually employed and the 
objectively demonstrated psychiatric symptomatology was 
insufficient to attribute any employment difficulties to his 
service connected psychoneurosis.  In considering the 
appropriate rating of the veteran's PTSD under the new rating 
criteria, the Board notes that the veteran did not 
demonstrate chronic depressed mood or anxiety, frequent panic 
attacks, or memory impairment.  He did have occasional 
episodes of anxiety, tension and depression and he was given 
medication for control of those symptoms.  Therefore, under 
the new criteria as well as the old, the Board concludes that 
the appropriate rating for the veteran's PTSD is no more than 
10 percent and an increase beyond that level is not 
warranted.


ORDER

Entitlement to a 10 percent rating for PTSD for the period 
from March 31, 1992

through November 23, 1994 is granted subject to the governing 
regulations pertaining to the payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for PTSD is 
denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

